          Entered on Docket December 2, 2019

                                                    Below is the Order of the Court.


1
                                                    _____________________
2                                                   Mary Jo Heston
                                                    U.S. Bankruptcy Judge
3                                                  (Dated as of Entered on Docket date above)


4

5
        ________________________________________________________________
6

7
                        UNITED STATES BANKRUPTCY COURT
8                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
9      In re:
                                                             Chapter 13
10     CARRIE ANN RIVERS,
                                                             Case No. 19-43575-MJH
11                                 Debtor.
                                                     ORDER EXTENDING TIME TO FILE
12                                                   SCHEDULES, CHAPTER 13 PLAN,
                                                          AND STATEMENTS
13

14
            THIS MATTER came before the Court on the motion of Carrie Ann Rivers to
15
     extend the time for filing schedules, chapter 13 plan, and statements. The Court having
16
     reviewed the Debtor’s motion, and finding that good cause exists to allow an extension;
17
     now therefore, it is hereby
18
            ORDERED that the time for the Debtor to file schedules, chapter 13 plan, and
19
     statements is extended to December 5, 2019; it is further
20
            ORDERED that the Debtor shall mail a copy of this order with the Chapter 13
21
     plan to all creditors listed in the mailing matrix of this case prior to December 5, 2019
22
     and file a proof of service with the court. See Local Rules W.D. Wash. Bankr. 3015-
23
     1(c)(2).
24
                                        ///End of Order///
25


     ORDER EXTENDING TIME TO FILE SCHEDULES,
     CHAPTER 13 PLAN, AND STATEMENTS - 1
